ZEHMER, Judge.
Employer/carrier seeks to appeal an order in which the deputy commissioner found that the claimant sustained a com-pensable accident, but reserved jurisdiction to determine the benefits to which claimant is entitled. We do not have jurisdiction to review this non-final order. See La Croix Construction Co. v. Bush, 431 So.2d 712 (Fla. 1st DCA 1983); State, Department of Health and Rehabilitative Services v. Waters, 416 So.2d 903 (Fla. 1st DCA 1982); Mills Electrical Contractors v. Marthens, 417 So.2d 700 (Fla. 1st DCA 1982); The Wash House v. Tucker, 413 So.2d 813 (Fla. 1st DCA 1982); General Electric Co. v. Hawkins, 413 So.2d 836 (Fla. 1st DCA 1982). Accordingly, this appeal is dismissed without prejudice to review the order in the event of an appeal from a final order awarding benefits.
WENTWORTH and NIMMONS, JJ., concur.